 
 
I 
111th CONGRESS
2d Session
H. R. 4430 
IN THE HOUSE OF REPRESENTATIVES 
 
January 13, 2010 
Mr. Chaffetz (for himself and Mr. Jordan of Ohio) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To protect the democratic process and the right of the people of the District of Columbia to define marriage. 
 
 
1.Short titleThis Act may be cited as the District of Columbia Referendum on Marriage Act of 2010. 
2.FindingsCongress finds that— 
(1)a broad coalition of residents of the District of Columbia petitioned for an initiative in accordance with the District of Columbia Home Rule Act to establish that only marriage between a man and a woman is valid or recognized in the District of Columbia; 
(2)this petition anticipated the Council of the District of Columbia’s passage of an Act legalizing same-sex marriage; 
(3)the unelected District of Columbia Board of Elections and Ethics and the unelected District of Columbia Superior Court thwarted the residents’ initiative effort to define marriage democratically, holding that the initiative amounted to discrimination prohibited by the District of Columbia Human Rights Act; and 
(4)the definition of marriage affects every person and should be debated openly and democratically. 
3.Referendum or initiative requirementNotwithstanding any other provision of law, including the District of Columbia Human Rights Act, the government of the District of Columbia shall not issue a marriage license to any couple of the same sex until the people of the District of Columbia have the opportunity to hold a referendum or initiative on the question of whether the District of Columbia should issue same-sex marriage licenses.  
 
